Citation Nr: 1224317	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-18 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to February 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a hearing before a Decision Review Officer in March 2010.  This transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is alleging that his current hearing loss is due to exposure to loud noise in the military.  He testified at the March 2009 DRO hearing that he worked as an armored amphibious crew man, without hearing protection.  The Veteran's MOS in the Marines as an armored crewman has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma.

The Veteran was afforded a VA examination in July 2008.  At this examination he reported that he noticed his hearing problems in 1993 when he retired.  His in-service noise exposure included canon and machine gun noise 1-2 times a week.  He also reported that post-service he worked for the railroad and then in a coal mine.  The examiner opined it was less likely than not that the Veteran's bilateral hearing loss disability was related to service.  Her rationale was that the Veteran had a normal whisper test at separation and no complaints of hearing loss in-service.  She also stated that the Veteran had a lengthy history of post-service noise exposure and that he did not notice hearing loss problems until 1993.  

At his DRO hearing in March 2009 the Veteran testified that he was exposed to loud noises when he was around machine guns in Japan, as well as when he rode in the belly of a tank passing shells to the gunner.  With regard to post-service noise exposure, the Veteran testified that he worked in a roundhouse as a pipe fitter, sheet metal worker, and in the field of diesel electric for the railroad and there was no significant noise exposure.  He also testified he worked doing strip mining and there was very little noise exposure.  He testified that following separation from service he went to a hearing doctor and was told that his hearing would continue to deteriorate and that hearing aids would not help.  See also May 2010 statement referencing post-service treatment.

He also clarified that he has noticed his hearing loss since he was in the service, but that it was not until much later on that he his friends encouraged him to go to the VA for treatment.  At the March 2009 hearing the Veteran's representative also raised the issue that the Veteran's entrance and separation examinations were not adequate in that they used the "whisper test" to determine if the Veteran suffered from hearing loss.  See also June 2012 Informal Hearing Presentation.

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159- 160 (1993).  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.

As to whether the Veteran currently has a hearing loss disability, the Board observes that the evidence of record, specifically the July 2008 VA examination report, indicates the Veteran currently suffers from a bilateral hearing loss disability.  As noted above, noise exposure in-service has also been conceded. 

As to the question of nexus, the Board finds that a remand of the matter is warranted because the July 2008 VA audiology opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.159(c)(4) (2011).

First, it appears that the VA examiner heavily relied on the Veteran's separation examination report, which she stated indicated normal hearing at that time.  It is noted that audiometric testing was not conducted at the separation examination. Rather, the basis for the "normal" finding was a whispered voice test.  See Training Letter 10-02 ('whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure');  VBA Training Letter 211D (10-02) (March 18, 2010) ('whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur')  The Board has concerns that the results of whispered voice testing may not convey an accurate depiction of the Veteran's hearing acuity.

Second, it appears that the VA audiologist's opinion as to post-service civilian noise exposure may not have been accurate given the Veteran's March 2009 testimony as to what tasks he actually performed while working for the railroad and mining company and the amount of noise present.  Third, as noted above, the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Hensley, supra.  

Accordingly, based on the incomplete findings during the July 2008 VA audiology consultation and the conceded in-service noise exposure, the Board finds that a remand of the claim of service connection for hearing loss is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Also on remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.	Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2)  (West 2002).

2.	Schedule the Veteran for a VA examination to determine if the Veteran's current bilateral hearing loss disability is related to service.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner must review the Veteran's lay statements regarding his in-service noise exposure and the fact that noise exposure has been conceded.  The examiner must also specifically consider the impact of the in-service noise exposure.  After reviewing the claims file and examining the Veteran the examiner should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not related to his in-service noise exposure/acoustic trauma.  In doing so, the examiner must consider all of the evidence of record.  See VBA Training Letter 10-02.  

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the claim should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



